On Petition for Relinquishment:
The natural parents petition to relinquish their natural rights to their minor child in anticipation of adoption by the child’s maternal grandparents. The principal reason given for the petition is that grandparents have primarily taken care of the child since birth.
We are required, among other things, to consider the best interests and welfare of the child. However, after evaluating the evidence, we are left with much uncertainty regarding the child’s future. The difference in age between the grandparents and the minor looms large as a factor of uncertainty. See, e.g., In re a Minor Child, 4 A.S.R.2d 181 (1987); In re a Minor Child, 6 A.S.R.2d 123 (1987); In re a Minor Child, 7 A.S.R.2d 115 (1988). At the same time, the breadwinner in the grandparents’ household is a 68 year old grandfather whose source of income is social security, military retirement, and disability benefits. Certain of this present income will no longer be available upon grandfather’s death — disability benefits will terminate and retirement benefits will translate to survivor’s benefits. On the other hand, the minor has perfectly capable and healthy young parents to whom he can look to secure his minority after his grandparents’ time. We are unable to grant the petition.
It is so Ordered.